Fourth Court of Appeals
                                  San Antonio, Texas
                                         August 1, 2022

                                      No. 04-22-00367-CV

                           IN THE INTEREST OF D.L.Q., a Child

                  From the 408th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2021PA01092
                         Honorable Kimberly Burley, Judge Presiding


                                         ORDER
       This is an accelerated appeal of an order terminating the appellant’s parental rights,
which must be disposed of by this Court within 180 days of the date the notice of appeal is filed.
TEX. R. JUD. ADMIN. 6.2. Appellant, J.Q. has filed a motion for extension of time to file
appellant’s brief. Appellant, J.Q.’s motion is GRANTED. Appellant, J.Q.’s brief is due on
August 23, 2022.

       Given the time constraints governing the disposition of this appeal, further requests for
extensions of time will be disfavored.

       It is so ORDERED on August 1, 2022.

                                                            PER CURIAM

       ATTESTED TO: _____________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT